Exhibit 10.2


AMENDMENT NO. 11 TO
AMENDED AND RESTATED NOTE PURCHASE AGREEMENT


This Amendment No. 11 to Amended and Restated Note Purchase Agreement (this
“Amendment”), is dated as of August 6, 2015, is made by and among (i) AEMETIS
ADVANCED FUELS KEYES, INC. (f/k/a AE Advanced Fuels Keyes, Inc.), a Delaware
corporation (“AEAFK”), AEMETIS FACILITY KEYES, INC., a Delaware corporation and
successor-in-interest to Keyes Facility Acquisition Corp., a Delaware
corporation (“Keyes Facility”, together with AEAFK, the “Borrowers”), AEMETIS,
INC. (formerly known as AE Biofuels, Inc.), a Nevada corporation (“Parent”), and
(ii) THIRD EYE CAPITAL CORPORATION, an Ontario corporation, as agent for the
Noteholders  (“Administrative Agent”), THIRD EYE CAPITAL CREDIT OPPORTUNITIES
FUND – INSIGHT FUND (“TEC Insight Fund Purchaser”) and SPROTT PC TRUST (“Sprott
PC Trust Purchaser”, and together with TEC Insight Fund Purchaser,
“Noteholders”).
 
RECITALS


A. The Borrowers, Administrative Agent and Noteholders entered into the Amended
and Restated Note Purchase Agreement dated as of July 6, 2012, as amended by a
Limited Waiver and Amendment No.1 to Amended and Restated Note Purchase
Agreement dated as of October 18, 2012, as amended by a Limited Waiver and
Amendment No. 2 to Amended and Restated Note Purchase Agreement dated as of
February 27, 2013, as amended by a Limited Waiver and Amendment No. 3 to Amended
and Restated Note Purchase Agreement dated as of April 15, 2013, as amended by
an Amendment No. 4 to Amended and Restated Note Purchase Agreement dated as of
April 19, 2013, as amended by a Limited Waiver and Amendment No. 5 to Amended
and Restated Note Purchase Agreement dated as of July 26, 2013, as amended by a
Limited Waiver and Amendment No. 6 to Amended and Restated Note Purchase
Agreement dated as of September 30, 2013, as amended by a Limited Waiver and
Amendment No. 7 to Amended and Restated Note Purchase Agreement dated as of May
14, 2014, as amended by an Amendment No. 8 to Amended and Restated Note Purchase
Agreement dated as of November 7, 2014, as amended by an Amendment No. 9 to
Amended and Restated Note Purchase Agreement dated as of March 12, 2015, and as
amended by an Amendment No. 10 to Amended and Restated Note Purchase Agreement
dated as of April 30, 2015 (as the same may be amended, restated, supplemented,
revised or replaced from time to time, the “Agreement”).  Capitalized terms used
but not defined in this Amendment shall have the meaning given to them in the
Agreement.
 
B. The Borrowers have requested, and the Administrative Agent and Noteholders
have agreed, to amend the Agreement on the terms and conditions contained
herein.
 
AGREEMENT


SECTION 1.  Reaffirmation of Indebtedness.  The Borrowers hereby confirm that as
of August 1, 2015 and before giving effect to this Amendment, the outstanding
principal balance of the Notes is $56,615,320.73.
 
SECTION 2. Amendments.  The following sections of the Agreement shall be and
hereby are amended as follows:
 
(A) Recitals Part of Agreement.  The foregoing recitals are hereby incorporated
into and made a part of the Agreement, including all defined terms referenced
therein.
 
(B) Section 1.1 (Definitions).
 
Section 1.1 of the Agreement is hereby amended by substituting and adding the
following definitions in lieu of or in addition to the versions of such terms
and related definitions contained in the Agreement, as applicable, in the
appropriate alphabetical order:
 
“Acquisition Notes” means, collectively, the amended and restated notes in the
original principal amount of $16,827,774.80 issued by the Borrowers made payable
to the Noteholders, together with all other notes accepted from time to time in
substitution, renewal or replacement for all or any part thereof.
 
“Acquisition Notes Stated Maturity Date” means April 1, 2016; provided that the
Acquisition Notes Stated Maturity Date shall be extended to April 1, 2017 upon
written notice to the Administrative Agent of the Borrowers’ election to extend
not earlier than 60 days, and not later than 30 days, prior to April 1, 2016, so
long as at the time of the extension (a) no Default or Event of Default has
occurred and is continuing under any Financing Document and (b) the Borrowers
pay to the Administrative Agent an extension fee in cash in an amount equal to
5% of the Note Indebtedness in respect to the Acquisition Notes which fee shall
be deemed fully earned and nonrefundable, provided that such fee may be added to
the outstanding principal balance of the Acquisition Notes on the effective date
of such extension at the election of the Borrowers.
 
“Eleventh Amendment Advance” has the meaning set forth in Section 2.4.
 
“Existing Notes” means, collectively, the amended and restated notes in the
original principal amount of $6,295,993.35 issued by the Borrowers made payable
to the Noteholders, together with all other notes accepted from time to time in
substitution, renewal or replacement for all or any part thereof.
 
 
1

--------------------------------------------------------------------------------

 
“Existing Notes Stated Maturity Date” means April 1, 2016; provided that the
Existing Notes Stated Maturity Date shall be extended to April 1, 2017 upon
written notice to the Administrative Agent of the Borrowers’ election to extend
not earlier than 60 days, and not later than 30 days, prior to April 1, 2016, so
long as at the time of the extension (a) no Default or Event of Default has
occurred and is continuing under any Financing Document and (b) the Borrowers
pay to the Administrative Agent an extension fee in cash in an amount equal to
5% of the Note Indebtedness in respect to the Existing Notes which fee shall be
deemed fully earned and nonrefundable, provided that such fee may be added to
the outstanding principal balance of the Existing Notes on the effective date of
such extension at the election of the Borrowers.
 
“Financing” means, collectively, (i) the issuance and sale by the Borrowers of
$6,295,993.35 aggregate original principal amount of Existing Notes pursuant to
this Agreement, (ii) the issuance and sale by the Borrowers of $16,827,774.80
aggregate original principal amount of Acquisition Notes pursuant to this
Agreement, (iii) the issuance and sale by the Borrowers of up to $22,640,087.88
aggregate original principal amount of Revolving Notes (plus any PIK Amount
added to the outstanding principal amount of the Revolving Notes pursuant to
Section 2.11(1)), pursuant to this Agreement and (iv) the issuance and sale by
the Borrowers of $10,651,802.58 aggregate original principal amount of Revenue
Participation Notes pursuant to this Agreement and (iv) the entry into by the
parties thereto of the other transactions contemplated by the Financing
Documents.
 
“Non-Revolving Portion” means the Eleventh Amendment Advance, the Revolving
Notes Extension Fee Advance, the Tenth Amendment Advance, the Eighth Amendment
Advance and the Monitoring Fee Advance (together with any PIK Amounts added to
the Revolving Notes pursuant to Section 2.11(1)) in the aggregate principal
amount, inclusive of PIK Amounts as of August 6, 2015, of $6,239,749.99.
 
“Principal Waterfall” means the order in which payments are applied to the
principal outstanding under the Notes, as follows: (i) first, to the components
of the Non-Revolving Portion of the Revolving Notes as follows: (A) the portion
of the Revolving Notes issued in respect of the Eleventh Amendment Advance, (B)
the portion of the Revolving Notes issued in respect of the Revolving Notes
Extension Fee Advance, (C) the portion of the Revolving Notes issued in respect
of the Tenth Amendment Advance, (D) the portion of the Revolving Notes issued in
respect of the Eighth Amendment Advance, (E) if applicable, the portion of the
Revolving Notes issued in respect of any portion of the Monitoring Fee added to
the outstanding principal amount of the Revolving Notes and (F) any PIK Amounts
added to the principal amount of the Revolving Notes, (ii) second, to the
Existing Notes, (iii) third, to the Acquisition Notes, (iv) fourth, to the
Revenue Participation Notes and (v) fifth, to the Revolving Portion of Revolving
Notes.
 
“Revenue Participation Notes” means, collectively, the amended and restated
notes in the original principal amount of $10,651,802.58 issued by the Borrowers
made payable to the Noteholders, together with all other notes accepted from
time to time in substitution, renewal or replacement for all or any part
thereof.
 
“Revenue Participation Notes Stated Maturity Date” means April 1, 2016; provided
that the Revenue Participation Notes Stated Maturity Date shall be extended to
April 1, 2017 upon written notice to the Administrative Agent of the Borrowers’
election to extend not earlier than 60 days, and not later than 30 days, prior
to April 1, 2016, so long as at the time of the extension (a) no Default or
Event of Default has occurred and is continuing under any Financing Document and
(b) the Borrowers pay to the Administrative Agent an extension fee in cash in an
amount equal to 5% of the Note Indebtedness in respect to the Revenue
Participation Notes which fee shall be deemed fully earned and nonrefundable,
provided that such fee may be added to the outstanding principal balance of the
Revenue Participation Notes on the effective date of such extension at the
election of the Borrowers.
 
“Revolving Notes” means, collectively, the amended and restated notes in the
original principal amount of $22,640,087.88 (plus any PIK Amount added to the
outstanding principal amount of the Revolving Notes pursuant to Section 2.11(1))
issued by the Borrowers made payable to the Noteholders, together with all other
notes accepted from time to time in substitution, renewal or replacement for all
or any part thereof.
 
“Revolving Notes Extension Fee Advance” means has the meaning set forth in
Section 2.4.
 
“Revolving Notes Stated Maturity Date” means April 1, 2016; provided that the
Revolving Notes Stated Maturity Date shall be extended to April 1, 2017 upon
written notice to the Administrative Agent of the Borrowers’ election to extend
not earlier than 60 days, and not later than 30 days, prior to April 1, 2016, so
long as at the time of the extension (a) no Default or Event of Default has
occurred and is continuing under any Financing Document and (b) the Borrowers
pay to the Administrative Agent an extension fee in cash in an amount equal to
5% of the Note Indebtedness in respect to the Revolving Notes which fee shall be
deemed fully earned and nonrefundable, provided that such fee may be added to
the outstanding principal balance of the Revolving Notes on the effective date
of such extension at the election of the Borrowers.
 
“Subsequent Closing” means, at the option of the Borrowers, one or more Closings
for the purchase and sale of Revolving Notes following the First Closing, in
each case as contemplated herein, provided that no more than $22,640,087.88
principal amount of Revolving Notes (plus any PIK Amount added to the
outstanding principal amount of the Revolving Notes pursuant to Section
2.11(1)), shall be issued and outstanding at any time.
 
(C) Section 2.3 (Creation and Issuance of the  Notes). Section 2.3 of the
Agreement is deleted in its entirety and replaced with the following:
 
“2.3 Creation and Issuance of the Notes. The Borrowers hereby create and
authorize the Notes for issuance in the aggregate original principal amount of
up to $56,415,658.61 (plus any PIK Amount added to the outstanding principal
amount of the Revolving Notes pursuant to Section 2.11(1)).  The Notes shall be
dated as of their applicable Issue Date (including all replacement certificates
issued in accordance with this Agreement) and will become due and payable,
together with all accrued and unpaid interest thereon, on the Maturity
Date.  Other than the Revolving Portion of the Revolving Notes, which may be
re-issued once redeemed, neither the Non-Revolving Portion of the Revolving
Notes nor any other Notes, may be re-issued once redeemed.”
 
 
2

--------------------------------------------------------------------------------

 
(D) Section 2.4 (Subsequent Closings and Revolving Notes).  Section 2.4 of the
Agreement is deleted in its entirety and replaced with the following:
 
“2.4 Subsequent Closings and Revolving Notes. Subject to the terms and
conditions set forth in Section 2.2, on and after the date of this Agreement and
upon written notice by the Borrowers to the Administrative Agent of not less
than ten Business Days in substantially the form attached hereto as Exhibit B
(each, a “Revolving Loan Request”), the Borrowers, jointly and severally, agree
to issue Revolving Notes in an aggregate amount not to exceed at any time
outstanding the amount identified in the Allocation Notice; provided, however,
that (i) after giving effect to any outstanding Revolving Notes, the aggregate
principal amount of all outstanding Revolving Notes shall not exceed
$22,640,087.88 (plus any PIK Amount added to the outstanding principal amount of
the Revolving Notes pursuant to Section 2.11(1)), (ii) $1,000,000 of the
Revolving Notes may only be used by the Borrowers to pay the Eleventh Amendment
and Waiver Fee and up to $400,000 of the Revolving Notes may be applied towards
the payment of a portion of the purchase price in connection with the redemption
of 100,000 shares of common stock of the Parent held by the Noteholders (the
“Eleventh Amendment Advance”), (iii) up to $664,398.98 of the Revolving Notes
may only be used by the Borrowers to pay the fee in connection with the
extension of the Revolving Notes Stated Maturity Date to April 1, 2016 in
accordance with the terms set forth in the definition of Revolving Notes Stated
Maturity Date in effect on May 29, 2015 (the “Revolving Notes Extension Fee
Advance”), (iv) up to $525,688.90 of the Revolving Notes may be applied towards
the payment of a portion of the purchase price in connection with the redemption
of 500,000 shares of common stock of the Parent held by the Noteholders (the
“Tenth Amendment Advance”), (v) up to $1,400,000 of the Revolving Notes may only
be used by the Borrowers for the purposes agreed to in writing by the
Administrative Agent (the “Eighth Amendment Advance”), (vi) up to $650,000 of
the Revolving Notes may only be used by the Borrowers to pay the Monitoring Fee
pursuant to Section 2.11(5) (the “Monitoring Fee Advance”) and (vii) once the
portion of the Revolving Notes representing the Revolving Notes Extension Fee
Advance, the Eleventh Amendment Advance, the Tenth Amendment Advance, the Eighth
Amendment Advance and the Monitoring Fee Advance, together with any accrued but
unpaid PIK Amounts thereon, have been redeemed, such amounts shall not be
re-issued.  The aggregate principal amount of any new Revolving Notes issued at
any Subsequent Closing must be at least $500,000 and in increments of $100,000.
At each Subsequent Closing, the Borrowers shall deliver an officer’s certificate
to the Administrative Agent and such other evidence reasonably acceptable to the
Administrative Agent that the conditions precedent set forth in Section 2.2 have
been met.  The proposed use of proceeds in each Revolving Loan Request shall be
acceptable to the Administrative Agent in its sole discretion.  The issuance and
purchase of Revolving Notes in connection with any Eighth Amendment Advance
shall be subject to the sole discretion of the Administrative Agent.”
 
(E) Section 6.2(a) (Free Cash Flow Financial Covenant).  Section 6.2(a) of the
Agreement is amended by amending and restating the proviso at the end of such
subsection with the following:
 
“; provided, that the Parent shall not be required to comply with this Section
6.2(a) for the Fiscal Quarters ending March 31, 2015, June 30, 2015 and
September 30, 2015.”
 
(F) Section 6.2(c) (Ratios of Note Indebtedness to Keyes Plant Values).  Section
6.2(c) of the Agreement is amended by amending and restating such section with
the following:
 
“Ratios of Note Indebtedness to Keyes Plant Values. The Parent will not permit
at any time the ratio of Note Indebtedness to the Keyes Plant Market Value to
exceed sixty-five percent (65%), tested semi-annually as of the last day of the
first Fiscal Quarter and as of the last day of the third Fiscal Quarter of each
Fiscal Year; and”
 
(G) Section 6.3(ll) (Affirmative Covenants – Program Deposits).  Section 6.3 of
the Agreement is amended by inserting the following new subsection (ll):
 
“(ll) Program.  On August 31, 2015, the Borrowers shall have not less than
$11,500,000 in proceeds in respect of the Program that is held in escrow by
Advanced BioEnergy, LP.”
 
(H) Section 6.3(mm) (Affirmative Covenants – Universal Biofuels Private
Ltd.).  Section 6.3 of the Agreement is amended by inserting the following new
subsection (mm):
 
“(mm) Universal Biofuels Private Ltd.  By October 1, 2015, the Borrowers shall
engage an investment banker reasonably acceptable to the Administrative Agent to
facilitate an initial public offering of the Capital Stock of Universal Biofuels
Private, Ltd. and shall use proceeds repatriated from India to Aemetis on
account of intercompany loans to be repaid from such initial public offering are
used to prepay the Notes.  On November 15, 2015 and each month thereafter, the
Borrowers shall provide Administrative Agent with reasonably detailed progress
reports regarding the proposed initial public offering.”
 
SECTION 3. Acknowledgment by Borrowers.  Notwithstanding anything to the
contrary in this Amendment or the Agreement, the parties acknowledge and agree
that (a) proceeds from the Program is a Redemption Event and shall be applied in
accordance with the Principal Waterfall pursuant to Section 4.2(1) and, (b) the
Borrowers have undrawn available funds of $900,000 with respect to the Eighth
Amendment Advance and (c) in connection with the extension of the Applicable
Stated Maturity Dates to April 1, 2016 pursuant to written notice from the
Borrowers on May 29, 2015, the Borrowers elected to pay the extension fees
described in the Applicable Maturity Dates in effect on May 29, 2015 by adding
the applicable extension fees to the outstanding principal balance of the
applicable Notes.
 
SECTION 4. Redemption of Common Stock.  As consideration for the agreements
reflected in this Amendment, each Noteholder hereby sells effective as of the
date of this Amendment, and the Parent hereby purchases, effective as of the
date of this Amendment, the number of shares of common stock of the Parent
indicated in the table below (the “Purchased Shares”) for the per share purchase
price indicated below, such aggregate purchase price to be paid to each of the
Noteholders by the Parent with the proceeds of the Eleventh Amendment Advance on
the date of this Amendment (the “Redemption Transaction”) as indicated in the
table below.  Within five business days following the date of this Agreement,
each Noteholder shall deliver to the Parent the original stock certificates
evidencing such Noteholder’s Purchased Shares, together with such other
documentation reasonably requested by the Parent’s transfer agent and acceptable
to the Noteholders.  The Parent shall instruct its transfer agent to issue new
certificates evidencing its shares of common stock if the original stock
certificates evidence more shares than a respective Noteholder’s Purchased
Shares.  The Parent acknowledges and agrees that the Noteholders may be in
possession of material nonpublic information regarding the Parent and its
Subsidiaries and the Parent hereby waives compliance with the Parent’s insider
trading policy and any other policy of the Parent to the extent that such
policies apply to the Redemption Transaction.
 
 
3

--------------------------------------------------------------------------------

 
 
Noteholder
 
Number of Shares of Common Stock of Parent
 
Purchase Price per Share
 
Aggregate Purchase Price
Sprott PC Trust Purchaser
 
80,000
 
The greater of $4.00 and the closing price on the NASDAQ Global Market on the
date of this Amendment
 
To be determined
             
TEC Insight Fund Purchaser
 
20,000
 
 
The greater of $4.00 and the closing price on the NASDAQ Global Market on the
date of this Amendment
 
To be determined

 
SECTION 5. Conditions to Effectiveness.  This Amendment shall be effective only
upon and subject to satisfaction of the following conditions precedent:
 
(A) Administrative Agent shall have received this Amendment duly executed by the
parties hereto.
 
(B) Administrative Agent shall have been paid a waiver and amendment fee in the
amount of $1,000,000 which fee shall be added to the outstanding principal
balance of the Revolving Notes on the effective date of this Amendment (the
“Eleventh Amendment and Waiver Fee”) and deemed fully earned and nonrefundable.
 
(C) Administrative Agent shall have received a Tenth Amended and Restated
Revolving Note for Sprott PC Trust Purchaser duly executed by the Borrowers in
the original principal amount of $20,125,825.59 (which amount includes PIK
Amount that has been added to the outstanding principal amount of the Revolving
Notes pursuant to Section 2.11(1)).
 
(D) Administrative Agent shall have received a Eleventh Amended and Restated
Revolving Note for TEC Insight Fund Purchaser duly executed by the Borrowers in
the original principal amount of $5,013,924.40 (which amount includes PIK Amount
that has been added to the outstanding principal amount of the Revolving Notes
pursuant to Section 2.11(1)).
 
(E) Administrative Agent shall have received a Third Amended and Restated
Existing Note for Sprott PC Trust Purchaser duly executed by the Borrowers in
the original principal amount of $4,941,075.28.
 
(F) Administrative Agent shall have received a Third Amended and Restated
Existing Note for TEC Insight Fund Purchaser duly executed by the Borrowers in
the original principal amount of $1,354,918.07.
 
(G) Administrative Agent shall have received a Second Amended and Restated
Acquisition Note for Sprott PC Trust Purchaser duly executed by the Borrowers in
the original principal amount of $13,971,930.32.
 
(H) Administrative Agent shall have received a Second Amended and Restated
Acquisition Note for TEC Insight Fund Purchaser duly executed by the Borrowers
in the original principal amount of $2,855,844.48.
 
(I) Administrative Agent shall have received a Second Amended and Restated
Revenue Participation Note for Sprott PC Trust Purchaser duly executed by the
Borrowers in the original principal amount of $8,153,828.34.
 
(J) Administrative Agent shall have received a Second Amended and Restated
Revenue Participation Note for TEC Insight Fund Purchaser duly executed by the
Borrowers in the original principal amount of $2,497,974.24.
 
(K) Administrative Agent shall have received a Reaffirmation of Unconditional
Personal Guaranty, duly executed by the Chairman.
 
(L) Administrative Agent shall have received a Reaffirmation of Guaranty, duly
executed by the Company Parties (other than the Borrowers).
 
(M) Administrative Agent shall have received a Reaffirmation of Guaranty, duly
executed by McAfee Capital, LLC.
 
(N) Administrative Agent shall have received a certificate of a Senior Officer
of the Parent and each Borrower certifying (1) that no change has occurred to
the Organizational Documents of such Person since certified copies thereof were
previously delivered to the Administrative Agent and (2) that attached thereto
is a true and complete copy of resolutions duly adopted by the board of
directors of each such Person authorizing the execution, delivery and
performance of the Note Purchase Documents to which such Person is a party
delivered in connection with this Amendment, including the Redemption
Transaction and that such resolutions have not been modified, rescinded or
amended and are in full force.  In addition, the resolutions of the board of
directors of the Parent shall expressly waive compliance with the Parent’s
insider trading policy and any other policy of the Parent to the extent that
such policies apply to the Redemption Transaction.
 
 
4

--------------------------------------------------------------------------------

 
 
(O) Administrative Agent shall have performed and complied with all of the
covenants and conditions required by this Amendment and the Note Purchase
Documents to be performed and complied with upon the effective date of this
Amendment.
 
(P) Administrative Agent shall have received all other approvals, opinions,
documents, agreements, instruments, certificates, schedules and materials as
Administrative Agent may reasonably request.
 
Each Borrower acknowledges and agrees that the failure to perform, or to cause
the performance of, the foregoing covenants and agreements will constitute an
Event of Default under the Agreement and Administrative Agent and Noteholders
shall have the right to demand the immediate repayment in full in cash of all
outstanding Indebtedness owing to Administrative Agent and Noteholders under the
Agreement, the Notes and the other Note Purchase Documents.  In consideration of
the foregoing and the transactions contemplated by this Amendment, each Borrower
hereby (a) ratifies and confirms all of the obligations and liabilities of such
Borrower owing pursuant to the Agreement and the other Note Purchase Documents,
and (b) agrees to pay all costs, fees and expenses of Administrative Agent and
Noteholders in connection with this Amendment.
 
SECTION 6. Agreement in Full Force and Effect as Amended.  Except as
specifically amended or waived hereby, the Agreement and other Note Purchase
Documents shall remain in full force and effect and are hereby ratified and
confirmed as so amended.  Except as expressly set forth herein, this Amendment
shall not be deemed to be a waiver, amendment or modification of, or consent to
or departure from, any provisions of the Agreement or any other Note Purchase
Document or any right, power or remedy of Administrative Agent or Noteholders
thereunder, nor constitute a waiver of any provision of the Agreement or any
other Note Purchase Document, or any other document, instrument or agreement
executed or delivered in connection therewith or of any Default or Event of
Default under any of the foregoing, in each case whether arising before or after
the execution date of this Amendment or as a result of performance hereunder or
thereunder.  This Amendment shall not preclude the future exercise of any right,
remedy, power, or privilege available to Administrative Agent or Noteholders
whether under the Agreement, the other Note Purchase Documents, at law or
otherwise.  All references to the Agreement shall be deemed to mean the
Agreement as modified hereby.  This Amendment shall not constitute a novation or
satisfaction and accord of the Agreement or any other Note Purchase Documents,
but shall constitute an amendment thereof.  The parties hereto agree to be bound
by the terms and conditions of the Agreement and Note Purchase Documents as
amended by this Amendment, as though such terms and conditions were set forth
herein.  Each reference in the Agreement to “this Agreement,” “hereunder,”
“hereof,” “herein” or words of similar import shall mean and be a reference to
the Agreement as amended by this Amendment, and each reference herein or in any
other Note Purchase Documents to “the Agreement” shall mean and be a reference
to the Agreement as amended and modified by this Amendment.
 
SECTION 7. Representations by Parent and Borrowers.  Each of the Parent and the
Borrowers hereby represents and warrants to Administrative Agent and Noteholders
as of the execution date of this Amendment as follows:  (A) it is duly
incorporated, validly existing and in good standing under the laws of its
jurisdiction of incorporation; (B) the execution, delivery and performance by it
of this Amendment and all other Note Purchase Documents executed and delivered
in connection herewith are within its powers, have been duly authorized, and do
not contravene (i) its articles of incorporation, bylaws or other organizational
documents, or (ii) any applicable law; (C) no consent, license, permit, approval
or authorization of, or registration, filing or declaration with any
Governmental Entity or other Person, is required in connection with the
execution, delivery, performance, validity or enforceability of this Amendment
or any other Note Purchase Documents executed and delivered in connection
herewith by or against it; (D) this Amendment and all other Note Purchase
Documents executed and delivered in connection herewith have been duly executed
and delivered by it; (E) this Amendment and all other Note Purchase Documents
executed and delivered in connection herewith constitute its legal, valid and
binding obligation enforceable against it in accordance with their terms, except
as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally or by general principles of equity; (F) it is not in
default under the Agreement or any other Note Purchase Documents and no Event of
Default exists, has occurred and is continuing or would result by the execution,
delivery or performance of this Amendment; and (G) the representations and
warranties contained in the Agreement and the other Note Purchase Documents are
true and correct in all material respects as of the execution date of this
Amendment as if then made, except for such representations and warranties
limited by their terms to a specific date.
 
SECTION 8. Representations by Noteholders.
 
In connection with the Redemption Transaction, each Noteholder hereby represents
and warrants to the Parent as of the execution date of this Amendment as
follows: (A) it is duly formed, validly existing and in good standing under the
laws of its jurisdiction of formation, (B) the execution, delivery and
performance by it of this Amendment are within its powers, have been duly
authorized and do not contravene (i) its organizational documents, or (ii) any
applicable law; (C) no consent, license, permit, approval or authorization of,
or registration, filing or declaration with any Governmental Entity or other
Person, is required in connection with the execution, delivery, performance,
validity or enforceability of this Amendment; (D) this Amendment has been duly
executed and delivered by it; (E) this Amendment constitutes its legal, valid
and binding obligation enforceable against it in accordance with its terms,
except as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally or by general principles of equity; (F) it is the
beneficial and record owner of the Purchased Shares and it has good and
marketable title to the Purchased Shares, free and clear of any pledges, liens,
restrictions, claims or encumbrances of any kind (other than any applicable
restrictions imposed by the U.S. federal securities laws and regulations
promulgated thereunder); (G) it has reviewed and evaluated all information that
it deems necessary to assess the merits and risks of the Redemption Transaction
and has had answered to its satisfaction any and all questions regarding such
information; (H) it acknowledges that the Parent may have material nonpublic
information regarding the Parent and its Subsidiaries that has not been
disclosed to such Noteholder and it acknowledges that it is entering into this
Redemption Transaction without the benefit of such additional information and
assuming all related risks; and (I) it is a sophisticated investor who has such
knowledge and experience in financial and business matters necessary to enable
it to evaluate the merits and risks of the Redemption Transaction.
 
SECTION 9. Miscellaneous.
 
(A) This Amendment may be executed in any number of counterparts (including by
facsimile or email), and by the different parties hereto on the same or separate
counterparts, each of which shall be deemed to be an original instrument but all
of which together shall constitute one and the same agreement.  Each party
agrees that it will be bound by its own facsimile or scanned signature and that
it accepts the facsimile or scanned signature of each other party.  The
descriptive headings of the various sections of this Amendment are inserted for
convenience of reference only and shall not be deemed to affect the meaning or
construction of any of the provisions hereof or thereof.  Whenever the context
and construction so require, all words herein in the singular number herein
shall be deemed to have been used in the plural, and vice versa, and the
masculine gender shall include the feminine and neuter and the neuter shall
include the masculine and feminine.  The use of the word “including” in this
Amendment shall be by way of example rather than by limitation.  The use of the
words “and” or “or” shall not be inclusive or exclusive.
 
 
5

--------------------------------------------------------------------------------

 
 
(B) This Amendment may not be changed, amended, restated, waived, supplemented,
discharged, canceled, terminated or otherwise modified without the written
consent of the Borrowers and Administrative Agent.  This Amendment shall be
considered part of the Agreement and shall be a Note Purchase Document for all
purposes under the Agreement and other Note Purchase Documents.
 
(C) This Amendment, the Agreement and the Note Purchase Documents constitute the
final, entire agreement and understanding between the parties with respect to
the subject matter hereof and thereof and may not be contradicted by evidence of
prior, contemporaneous or subsequent oral agreements between the parties, and
shall be binding upon and inure to the benefit of the successors and assigns of
the parties hereto and thereto.  There are no unwritten oral agreements between
the parties with respect to the subject matter hereof and thereof.
 
(D) THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS
AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH
THE CHOICE OF LAW PROVISIONS SET FORTH IN THE AGREEMENT AND SHALL BE SUBJECT TO
THE WAIVER OF JURY TRIAL AND NOTICE PROVISIONS OF THE AGREEMENT.
 
(E) Neither the Parent nor any Borrower may assign, delegate or transfer this
Amendment or any of their rights or obligations hereunder.  No rights are
intended to be created under this Amendment for the benefit of any third party
donee, creditor or incidental beneficiary of the Borrowers or any Company
Party.  Nothing contained in this Amendment shall be construed as a delegation
to Administrative Agent or Noteholders of the Borrowers or any Company Party’s
duty of performance, including any duties under any account or contract in which
Administrative Agent or Noteholders have a security interest or lien.  This
Amendment shall be binding upon the Borrowers, the Parent and their respective
successors and assigns.
 
(F) All representations and warranties made in this Amendment shall survive the
execution and delivery of this Amendment and no investigation by Administrative
Agent or Noteholders shall affect such representations or warranties or the
right of Administrative Agent or Noteholders to rely upon them.
 
(G) THE BORROWERS AND THE PARENT ACKNOWLEDGE THAT SUCH PERSON’S PAYMENT
OBLIGATIONS ARE ABSOLUTE AND UNCONDITIONAL WITHOUT ANY RIGHT OF RECISSION,
SETOFF, COUNTERCLAIM, DEFENSE, OFFSET, CROSS-COMPLAINT, CLAIM OR DEMAND OF ANY
KIND OR NATURE WHATSOEVER THAT CAN BE ASSERTED TO REDUCE OR ELIMINATE ALL OR ANY
PART OF ITS LIABILITY TO REPAY THE “OBLIGATIONS” OR TO SEEK AFFIRMATIVE RELIEF
OR DAMAGES OF ANY KIND OR NATURE FROM ADMINISTRATIVE AGENT OR ANY
NOTEHOLDER.  THE BORROWERS AND THE PARENT HEREBY VOLUNTARILY AND KNOWINGLY
RELEASE AND FOREVER DISCHARGE ADMINISTRATIVE AGENT AND EACH NOTEHOLDER AND THEIR
RESPECTIVE PREDECESSORS, ADMINISTRATIVE AGENTS, EMPLOYEES, SUCCESSORS AND
ASSIGNS (COLLECTIVELY, THE “RELEASED PARTIES”), FROM ALL POSSIBLE CLAIMS,
DEMANDS, ACTIONS, CAUSES OF ACTION, DAMAGES, COSTS, EXPENSES, AND LIABILITIES
WHATSOEVER, KNOWN OR UNKNOWN, ANTICIPATED OR UNANTICIPATED, SUSPECTED OR
UNSUSPECTED, FIXED, CONTINGENT, OR CONDITIONAL, AT LAW OR IN EQUITY, ORIGINATING
IN WHOLE OR IN PART ON OR BEFORE THE DATE THIS AMENDMENT IS EXECUTED, WHICH SUCH
PERSON MAY NOW OR HEREAFTER HAVE AGAINST THE RELEASED PARTIES, IF ANY, AND
IRRESPECTIVE OF WHETHER ANY SUCH CLAIMS ARISE OUT OF CONTRACT, TORT, VIOLATION
OF LAW OR REGULATIONS, OR OTHERWISE, AND ARISING FROM ANY “LOANS”, INCLUDING ANY
CONTRACTING FOR, CHARGING, TAKING, RESERVING, COLLECTING OR RECEIVING INTEREST
IN EXCESS OF THE HIGHEST LAWFUL RATE APPLICABLE, THE EXERCISE OF ANY RIGHTS AND
REMEDIES UNDER THE AGREEMENT OR OTHER NOTE PURCHASE DOCUMENTS, AND NEGOTIATION
FOR AND EXECUTION OF THIS AMENDMENT.
 
{Signatures appear on following pages.}
 
 
6

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Amendment effective as
of the date first noted above.
 
BORROWERS:
 
AEMETIS ADVANCED FUELS KEYES, INC.
 
By:  /s/Eric A.
McAfee                                                                
Name:  Eric A. McAfee
Title:    Chief Executive Officer
 
 
AEMETIS FACILITY KEYES, INC.
 
By:  /s/Eric A.
McAfee                                                                
Name:  Eric A. McAfee
Title:    Chief Executive Officer
 
 
PARENT:
 
AEMETIS, INC.
 
By:  /s/Eric A.
McAfee                                                                
Name:  Eric A. McAfee
Title:    Chief Executive Officer

 
ADMINISTRATIVE AGENT:


THIRD EYE CAPITAL CORPORATION
 
By:  /s/Arif
Balwani                                                                
Name:  Arif Balwani
Title: Managing Director
 
By:  /s/David G.
Alexander                                                                
Name:  David G. Alexander
Title: Managing Director
 
 
7

--------------------------------------------------------------------------------

 
 
NOTEHOLDERS:


SPROTT ASSET MANAGEMENT GP INC., in its capacity as general partner of SPROTT
ASSET MANAGEMENT L.P., in its capacity as Manager of SPROTT PC TRUST


By: _/s/Steve Rostowsky______________________
Name:  Steve Rostowsky
Title: CFO

 
THIRD EYE CAPITAL CREDIT OPPORTUNITIES S.ar.l, it its capacity as Managing
General Partner of THIRD EYE CAPITAL CREDIT OPPORTUNITIES FUND – INSIGHT FUND


By:  /s/Richard
Goddard                                                                 
Name:  Richard Goddard
Title: Manager
 
 
By:  /s/Robert
L.DeNormandie                                                      
Name:  Robert L.DeNormandie
Title: Manager
 
8

--------------------------------------------------------------------------------